Title: From Alexander Hamilton to Benjamin Lincoln, 25 July 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury DepartmentJuly 25th 1790
Sir

I have received your favor of the 9th Instant, and duly observed the useful hints in it relative to the exportation of & re-exportation of salted provisions & Fish.
The question with regard to Weighers will probably meet the attention of the Legislature in the present Session.
I observe with great satisfaction your successful endeavors to detect the Breaches of the Revenue Laws and to secure the offenders in the case of the Schooner Bee.
The Fish that remained on Board the Schooner is capable of Entry. I presume however that the Attorney for the U States has advised the seizure of the 200 Quintals which were unlawfully landed if they have been found.
I am Sir   with great respect Your
Benjn Lincoln Esqr
